DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to applicant’s argument that Srivastava does not teach the newly added claim limitation of “while the host interface is in one of a power-gated state and a clock-gated state”.  Srivastava teaches the receiving a wake event from a downstream device but does not state the power state/clock state of the link between the SOC 110 and repeater 130.  The examiner however purposefully cited Schramm et al that expressly teaches a device 220 that receives an external wakeup request (230) for a non powered USB bus (step 104 "is USB bus non-powered" Yes branch).  The device 220 generates a wakeup signal (in 220 step 106) and transfers that signal to the ACPI which in turn interrupts the host and supplies a power enable signal to the USB power supply to power on the USB bus.  host interface to the USB bus is in a power-gated state.  Schramm et al does not state device 220 can be a repeater/hub but does state the wakeup signal can be internal (228) or external (230).  Srivastava teaches a hub/repeater that receives an external wakeup signal from a USB device.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have Schramm et al’s device 220 be a hub/repeater with attached USB devices.  Because this is a common practice in USB.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schramm et al PN 2009/0210734 in view of Srivastava PN 2018/0189222.
In regards to claims 1, 8, 15: Schramm et al teaches an apparatus (figure 3) comprising:
a host (385); and a device (220) interposed between the host (385) and a device (the source of the external wakeup request), wherein the device (220) is connected to the source via a first bus (the signal line on which the External wakeup request is sent), wherein the device (220) is connected to a host interface ( the connection to 220) of the host (385) via a second bus (USB bus 252,250): wherein, while the host interface is in a power-gated state (power to USB bus 250 disabled 104 yes branch), the device (220) is configured to: detect a first condition (external wakeup request) on the first bus (the signal line on which the external wakeup request is signaled); and send an indication (wakeup signal generated in module 222) of a first type of wake-up event (request from an external device to wakeup) to the host (385) responsive to detecting the first condition (the external wakeup request); wherein the host is configured to initiate a second type of wake-up event (Generates a host wakeup signal 366 and power enable signal 368) to establish a connection over the second bus (252,250) to the device (220) in response to receiving the indication of the first type of wake-up event (external wakeup request).  Schramm et al does not state device 220 can be a repeater/hub but does state the wakeup signal can be internal (228) or external (230).  Srivastava teaches a hub/repeater that receives an 
In regards to claims 4, 11, 18:  Schramm et al teaches “a wakeup signal on the power line or on a single-line sideband may cause the execution of interrupt handler code for enabling the power supply and optionally waking up the USB host” Para [0087]
In regards to claims 5, 12, 19: Schramm et al teaches the interrupt may be a sideband signal (figure 7).
In regards to claims 6, 13, 20: Srivastava mentions the existence of IC’s (Para [0144]) and describes the SOC and the host repeater as separate but does not expressly state the SOC and repeater are on separate IC’s. It would have been obvious to place the host and repeater on separate IC’s because this would have limited the density of circuit components on a single IC see also MPEP 2144.04 V.C.  Schramm et al teaches the host and device being separate devices.
In regards to claims 7, 14: Srivastava teaches the first bus is USB and the second bus is eUSB. USB is higher voltage than eUSB.
Claim 2-3, 9-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schramm et al PN 2009/0210734 in view of Srivastava PN 2018/0189222 as applied to claim 1 above, and further in view of Universal Serial Bus 3.0 Specification herein after USB3.
In regards to claims 2, 9, 16:  Schramm et al teaches the first type of wake up event is a request from an external source to wake up but does not state this is a USB protocol Device initiated wakeup event.  USB3 teaches “Device Initiated Wake from Suspend” (C.1.4.5). It would have been obvious to wake the USB devices according to a USB protocol because the devices are 
In regards to claims 3, 10, 17:  USB3 teaches a LFPS from the device to wake according to the USB protocol.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paramasivam et al PN 2014/0365690 teaches (Para [0069]) “After the USB Port Reset, the state machine will generally transition to state U0 (the operational state);”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187